Felton, J.
Under the allegations of. the petitions in these cases, the question as to whether the plaintiffs are precluded from a recovery because of the contributory negligence of the injured person is a! question for the jury, and it was not error to overrule the general demurrers. There is no merit in the exceptions to the orders overruling the special demurrers to the petitions as amended.

Judgments affirmed.


Stephens, P. J., amcl Sul ton, J., concur.

P. M. Anderson, for Powell et al.
W. T. BurlchaUer, contra.